Stone, J.
(dissenting.)
I dissent. We all agree that the rules of evidence were applied with an inflexibility not to be approved. True, it was done with attempted impartiality, but defendant, in my judgment, got somewhat the worst of it.
Plaintiff’s letter of June 14, 1922, discusses a possible “deal” for the surrender of the farm by the plaintiff to defendant. It assumes that defendant “would like possession of the place soon.” It is entirely silent as to any claim asserted or intended to be asserted *334by plaintiff against defendant. That silence throws serious doubt upon plaintiff’s subsequently asserted cause of action.
The letter in question is clearly open to interpretation as a persuasive admission against interest and, I submit, should have been admitted in evidence as such. To me, its exclusion seems to have been prejudicial.
After Beargument.
On December 5, 1924, the following opinion was filed:
Per Curiam.
A reargument was granted of the question whether the ruling excluding from the jury the letter of June 14, 1922, written by plaintiff to defendant’s attorneys, was prejudicial error. The letter was written 4 days after the foreclosure sale, and was, in substance, an offer to surrender possession of the farm at once, if defendant would buy .plaintiff’s outfit. It contained nothing to indicate that plaintiff had a claim of any sort against defendant. He had occupied the land for 2 years at that time. A year later he brought the present action, alleging that defendant had made false representations concerning the character of the land. The defendant emphatically denied making any of the representations alleged.
After hearing the reargument and giving the question further consideration, the court is of opinion that, in view of the state of the evidence and of the circumstances disclosed at the trial, the defendant was entitled to have this letter go to the jury, as they might infer from it that his position at that time was not consistent with his position and claim in the present action. For this reason the former decision is vacated, and the order appealed from is reversed and a new trial granted.